Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office action is in response to the amendment and remarks filed on October 7, 2021. This action is an ALLOWANCE.

3.	The previously outstanding objection of Claim 9 has been overcome by amendment of Claim 9.	

4.	The previously outstanding rejection of Claims 1 – 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by amendment of independent Claim 1.

5.	Claims 12-23, directed to an invention non-elected without traverse, have been canceled by Applicant.	

Allowable Subject Matter
6.	Claims 1-11 are allowed. 



8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park (US 2011/0248298 A1; pub. date October 13, 2011) and Yeh et al. (US 2017/0104315 A1; pub. date April 13, 2017) teach light emitting diode structures that utilize reflectors but does not teach nor suggest, either alone or in combination with the prior art of record, a p-doped semiconductor material layer including an electrically active region that is at least partially covered by an anode contact and an inactive region that has an electrical conductivity that is less than 30 % of the electrical conductivity of the electrically active region,

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813	

/SHAHED AHMED/Primary Examiner, Art Unit 2813